Exhibit 10.5

Myriad Genetics, Inc.

Management Performance Program

The Compensation Committee of the Board of Directors of Myriad Genetics, Inc.
has implemented an annual management performance program for the purpose of
establishing annual performance objectives for our executives, including our
named executive officers, to align their performance with the overall goals and
objectives for Myriad. This process commences in the fourth quarter of each
fiscal year as each executive meets with our President and CEO to propose annual
Management Business Objectives (“MBOs”) for the ensuing fiscal year. After
review and discussion, our President and CEO finalizes the executive’s MBOs for
the ensuing fiscal year. Similarly, our President and CEO meets with the
Compensation Committee at the end of each fiscal year to propose his MBOs for
the ensuing fiscal year which, after review and discussion, are finalized by the
Compensation Committee. All executive MBOs are then reported to, and reviewed
by, the independent Board of Directors for comment and approval.

At the end of the ensuing fiscal year, each executive’s performance for the
fiscal year is reviewed, including an assessment by management and the
Compensation Committee (including the independent Board of Directors in the case
of the President and CEO) of the achievement of these MBOs. As a part of this
review, we assess each executive officer’s performance in each of the areas in
which individual management objectives were established, the financial
performance of Myriad in the areas of responsibility of the executive officer,
the overall financial performance of Myriad, and other significant
accomplishments and contributions of the executive officer. At this time, our
President and CEO recommends an incentive cash bonus amount and salary
adjustment for the executive for the ensuing fiscal year. The Compensation
Committee, after further review and discussion with our President and CEO, then
determines the annual cash bonus and base salary amount for the executive for
the ensuing fiscal year. In the case of our President and CEO, the Compensation
Committee makes its review and recommendations to the independent members of the
Board of Directors without any compensation recommendations from our President
and CEO, who is not present in any meetings of the Compensation Committee where
his compensation is reviewed and discussed.

The actual bonus amount is awarded each year in the discretion of the
Compensation Committee without any pre-arranged targets. We also review and
determine if there are any significant differences in the annual bonus of an
executive officer compared to similar positions with the comparable companies in
our industry as represented in the compensation data we utilized. We change
annual cash bonuses if we deem such an adjustment is warranted based on
differences in comparable market data, significant accomplishments for the year,
changes in the scope of responsibilities of the executive officer, or internal
pay inequities.

Further information about our management performance program and other aspects
of our executive compensation program are set forth in the definitive proxy
statement for our annual meeting of shareholders, which we have filed with the
Securities and Exchange Commission (the “SEC”). A copy of the proxy statement is
available on the Internet through the SEC’s electronic data system called EDGAR
at www.sec.gov or through the Investor Relations section of our website at
www.myriad.com.

We reserve the right to modify the management performance program, and the key
corporate performance factors and criteria under the program, at any time.